Order denying plaintiff’s motion to strike out certain portions of defendant Renison’s answer, and for judgment on the pleadings as against said defendant, modified by striking from the first separate defense the words, “ Repeating all the denials of her first defense hereinbefore set forth,” and by striking from the second separate defense the words, “ Repeating herein all the denials of her first defense hereinbefore set forth, and.” As so modified, the order is affirmed, without costs. Facts once denied shall be deemed denied for all purposes of pleading. (Rules Civ. Prac. rule 90.) Lazansky, P. J., Rich, Hagarty, Seeger and Carswell, JJ., concur.